FILED
                            NOT FOR PUBLICATION                            DEC 06 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50142

               Plaintiff - Appellee,             D.C. No. 3:12-cr-04444-GT

  v.
                                                 MEMORANDUM*
JUAN MORALES MORAN,

               Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Southern District of California
                  Gordon Thompson, Jr., District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Juan Morales Moran appeals from the district court’s judgment and

challenges the nine-month custodial sentence and three-year term of supervised

release imposed following his guilty-plea conviction for fraud and misuse of visas,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
permits and other entry documents, in violation of 18 U.S.C. § 1546. We have

jurisdiction under 28 U.S.C. § 1291, and we vacate and remand.

      Morales Moran contends, and the government concedes, that the district

court erred when it imposed a two-level increase under U.S.S.G. § 2L2.2(b)(1) for

having a prior deportation. We agree that the district court erred when it imposed

the enhancement in this case. Accordingly, Morales Moran is entitled to

resentencing without the two-level enhancement.

      In light of our decision, we do not reach Morales Moran’s remaining

challenges to his sentence.

      The government represents that Morales Moran has been deported. We

remand to the district court for proceedings consistent with this disposition and a

determination whether Morales Moran is available for resentencing or would waive

his right to be present for resentencing. See United States v. Aguilar-Reyes, 723
F.3d 1014, 1018 (9th Cir. 2013).

      VACATED and REMANDED.




                                          2                                    13-50142